DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward [GB 2538713 A].
Claim 1, Ward discloses a relay contactor [figures 2a-2b], comprising: a shaft assembly [18/40/42] comprising a plate [40], which is movable between an open position [figure 2a] at which the plate [40/22a/22b] is displaced from leads [44/26a/26b] and a closed position [figure 2b] at which the plate [40/22a/22b] contacts the leads [44/26a/26b]; and an actuation system [16] configured to selectively move the plate [40/22a/22b] into the closed position, at least one of the shaft assembly and the actuation system is configured such that, as the plate [40/22a/22b] moves into and away from the closed position, a movement of the plate [40/22a/22b] relative to the leads [44/26a/26b] comprises linear movement pattern simultaneously combined with a rotation or a circular movement pattern along an entire movement of the plate relative to the leads [as shown in the transition from figures 2a to 2b, and vice versa, the plate 40 moves both simultaneously linearly an rotationally; see path in figure 3].
Claim 6, Ward discloses the relay contactor according to claim 1, wherein the plate [40/22a/22b] and the leads each comprise one or more contact pads [plate 40 has contact pads 22a and 22b while the leads 44 have contact pads 26a and 26b].
Claim 9, Ward discloses a relay contactor [figures 2a-2b], comprising: leads [44/26a/26b] comprising first contact pads [26a and 26b]; a shaft assembly [18/40/42] comprising a plate [40] and second contact pads [22a and 22b] disposed on the plate [40], the plate [40] being movable between an open position [figure 2a] at which the second contact pads [22a and 22b] are displaced from the first contact pads [26a and 26b] and a closed position [figure 2b] at which the second contact pads [22a and 22b ] contact the first contact pads [26a and 26b]; and an actuation system [16] configured to selectively move the plate [40] into the closed position, wherein: at least one of the shaft assembly and the actuation system is configured such that, as the plate moves into and away from the closed position, a movement of the plate [40] relative to the leads [44] comprises a linear movement pattern simultaneously combined with a rotation or a circular movement pattern along an entire movement of the plate relative to the leads [as shown in the transition from figures 2a to 2b, and vice versa, the plate 40 moves both simultaneously linearly an rotationally; see path in figure 3] and wherein the movement of the plate relative to the leads brings the second contact pads into contact with the first contact pads along a tangential or partially tangential trajectory [figures 2a, 2b and 3].
Claim 10, Ward discloses the relay contactor according to claim 9, wherein, as the plate [40] moves into and away from the closed position [figure 2b], the plate [40] rotates or slides relative to the leads [44; figures 2a-2b].
Claim 11, Ward discloses the relay contactor according to claim 9, wherein, as the plate [40] moves into and away from the closed position [between figures 2a and 2b], the plate [40] moves along a linear trajectory and the tangential or partially tangential trajectory simultaneously, in an overlapping manner or in sequence [see path in figure 3].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ward [GB 2538713 A] in view of Kashiwagi et al. [US 4,659,885].
Claim 7, Ward discloses the relay contact according to claim 6, with the exception of at least one of the contact pads comprises electrically conductive materials in a central region thereof and arc-resistant or arc-affecting materials in a perimeter thereof.
Kashiwagi et al. teaches a contact structure wherein at least one of the contact pads [5, 6] comprises electrically conductive materials [14] in a central region thereof and arc-resistant or arc-affecting materials [13] in a perimeter thereof.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the contact pad structure of Kashiwagi et al. in the relay of Ward in order to help further dissipate arcs created at high operating voltages.
Claim 8, Ward discloses the relay contact according to claim 6, with the exception of at least one of the plate and the leads further comprises insulation surrounding a contact pad to facilitate arc- breaking relative to the contact pad.
Kashiwagi et al. teaches a, wherein at least one of the plate and the leads [10/15] further comprises insulation [13] surrounding a contact pad [14] to facilitate arc- breaking relative to the contact pad.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize further insulation surrounding the contact pad structure of Kashiwagi et al. in the relay of Ward in order to help further dissipate arcs created at high operating voltages.
Claim 13, Ward discloses the relay contact according to claim 9, with the exception of at least one of the first and second contact pads comprises electrically conductive materials in a central region thereof and arc-resistant or arc-affecting materials in a perimeter thereof.
Kashiwagi et al. teaches a contact structure wherein at least one of the contact pads [5, 6] comprises electrically conductive materials [14] in a central region thereof and arc-resistant or arc-affecting materials [13] in a perimeter thereof.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the contact pad structure of Kashiwagi et al. in the relay of Ward in order to help further dissipate arcs created at high operating voltages.
Claim 14, Ward discloses the relay contact according to claim 9, with the exception of at least one of the plate and the leads further comprises insulation surrounding a contact pad to facilitate arc- breaking relative to the contact pad.
Kashiwagi et al. teaches a, wherein at least one of the plate and the leads [10/15] further comprises insulation [13] surrounding a contact pad [14] to facilitate arc- breaking relative to the contact pad.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize further insulation surrounding the contact pad structure of Kashiwagi et al. in the relay of Ward in order to help further dissipate arcs created at high operating voltages.

Claims 1, 5, 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bedggood [2019/0122831] in view of Ward [GB 2538713 A].
Claim 1, Bedggood discloses a relay contactor [10], comprising: a shaft assembly [17/18/31/41] comprising a plate [18], which is movable between an open position at which the plate [18] is displaced from leads [11/12; figure 2] and a closed position at which the plate contacts the leads [figures 10 and 15]; and an actuation system [19 and coil not shown] configured to selectively move the plate into the closed position [paragraph 0053], at least one of the shaft assembly [element 31 or 41] and the actuation system is configured such that, as the plate [18] moves into and away from the closed position, a movement of the plate [18] relative to the leads comprises one of: a linear movement pattern simultaneously combined with a rotation or a circular movement pattern [during the last portion of the stroke; paragraph 0073].
Bedggood fails to teach that a linear movement pattern simultaneously combined with a rotation or a circular movement pattern along an entire movement of the plate relative to the leads.
Ward teaches a relay contactor [figures 2a-2b], comprising: a shaft assembly [18/40/42] comprising a plate [40], which is movable between an open position [figure 2a] at which the plate [40/22a/22b] is displaced from leads [44/26a/26b] and a closed position [figure 2b] at which the plate [40/22a/22b] contacts the leads [44/26a/26b]; and an actuation system [16] configured to selectively move the plate [40/22a/22b] into the closed position, at least one of the shaft assembly and the actuation system is configured such that, as the plate [40/22a/22b] moves into and away from the closed position, a movement of the plate [40/22a/22b] relative to the leads [44/26a/26b] comprises linear movement pattern simultaneously combined with a rotation or a circular movement pattern along an entire movement of the plate relative to the leads [as shown in the transition from figures 2a to 2b, and vice versa, the plate 40 moves both simultaneously linearly an rotationally; see path in figure 3].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movement of the plate of Bedggood so that the linear movement pattern simultaneously combined with a rotation or a circular movement pattern along an entire movement of the plate relative to the leads as taught by Ward in order to recue cost since one pair of contacts can be made from cheaper materials [Ward page 6 line 23 top page 7 line 3].
	Claim 5, Bedggood as modified discloses the relay contactor according to claim 1, wherein Bedggood discloses that the shaft assembly [17/18/41] is configured to facilitate the movement of the plate and comprises at least one of a sloped track [angled washer 41], a power screw and an alignment bushing [figure 16].
	Claim 6, Bedggood as modified discloses the relay contactor according to claim 1, wherein Bedggood discloses that the plate [18] and the leads [24/25] each comprise one or more contact pads [22 and 23 for plate 18 and 20/24 and 21/25 for leads 11 and 12 respectively].
Claim 9, Bedggood discloses a relay contactor [10], comprising: leads [11/12] comprising first contact pads [21/25 and 20/24]; a shaft assembly [17/18/31/41] comprising a plate [18] and second contact pads [22 and 23] disposed on the plate [18; figure 2], the plate being movable between an open position at which the second contact pads are displaced from the first contact pads [figure 2] and a closed position at which the second contact pads contact the first contact pads [figures 10 and 15]; and an actuation system [19 and coil not shown] configured to selectively move the plate into the closed position [paragraph 0053], wherein: at least one of the shaft assembly [element 31 or 41] and the actuation system is configured such that, as the plate moves into and away from the closed position, a movement of the plate [18] relative to the leads [11/12] comprises one of: a linear movement pattern simultaneously combined with a rotation or a circular movement pattern [during the last portion of the stroke; paragraph 0073], and wherein the movement of the plate relative to the leads brings the second contact pads [22/23] into contact with the first contact pads [24/25] along a tangential or partially tangential trajectory [see figures 7 and 12].
Bedggood fails to teach that a linear movement pattern simultaneously combined with a rotation or a circular movement pattern along an entire movement of the plate relative to the leads.
Ward teaches a relay contactor [figures 2a-2b], comprising: a shaft assembly [18/40/42] comprising a plate [40], which is movable between an open position [figure 2a] at which the plate [40/22a/22b] is displaced from leads [44/26a/26b] and a closed position [figure 2b] at which the plate [40/22a/22b] contacts the leads [44/26a/26b]; and an actuation system [16] configured to selectively move the plate [40/22a/22b] into the closed position, at least one of the shaft assembly and the actuation system is configured such that, as the plate [40/22a/22b] moves into and away from the closed position, a movement of the plate [40/22a/22b] relative to the leads [44/26a/26b] comprises linear movement pattern simultaneously combined with a rotation or a circular movement pattern along an entire movement of the plate relative to the leads [as shown in the transition from figures 2a to 2b, and vice versa, the plate 40 moves both simultaneously linearly an rotationally; see path in figure 3].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movement of the plate of Bedggood so that the linear movement pattern simultaneously combined with a rotation or a circular movement pattern along an entire movement of the plate relative to the leads as taught by Ward in order to recue cost since one pair of contacts can be made from cheaper materials [Ward page 6 line 23 top page 7 line 3].
Claim 10, Bedggood as modified discloses the relay contactor according to claim 9, wherein Bedggood discloses that as the plate moves into and away from the closed position, the plate rotates or slides relative to the leads [Figures 7-10 and 12-15 illustrate how the plate rotates upon initial contact with the leads 11/12].
	Claim 11, Bedggood as modified discloses the relay contactor according to claim 9, wherein Bedggood discloses that as the plate [18] moves into and away from the closed position, the plate moves along a linear trajectory [linear movement of 18 along the longitudinal axis of 17] and the tangential or partially tangential trajectory simultaneously, in an overlapping manner or in sequence [plate 18 moves linearly toward leads 11/12 and the towards the end of travel rotates according to 31 or 41].
Claim 12, Bedggood as modified discloses the relay contactor according to claim 9, wherein Bedggood discloses that the shaft assembly [17/18/31/41] is configured to facilitate the movement of the plate and comprises at least one of a sloped track [angled washer 41], a power screw and an alignment bushing [figure 16].

Claims 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bedggood [2019/0122831] in view of Ward [GB 2538713 A], as applied to claims 6 and 9 above, and further in view of Kashiwagi et al. [US 4,659,885].
Claim 7, Bedggood discloses the relay contact according to claim 6, with the exception of at least one of the contact pads comprises electrically conductive materials in a central region thereof and arc-resistant or arc-affecting materials in a perimeter thereof.
Kashiwagi et al. teaches a contact structure wherein at least one of the contact pads [5, 6] comprises electrically conductive materials [14] in a central region thereof and arc-resistant or arc-affecting materials [13] in a perimeter thereof.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the contact pad structure of Kashiwagi et al. in the relay of Bedggood in order to help further dissipate arcs created at high operating voltages.
Claim 8, Bedggood discloses the relay contact according to claim 6, with the exception of at least one of the plate and the leads further comprises insulation surrounding a contact pad to facilitate arc- breaking relative to the contact pad.
Kashiwagi et al. teaches a, wherein at least one of the plate and the leads [10/15] further comprises insulation [13] surrounding a contact pad [14] to facilitate arc- breaking relative to the contact pad.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize further insulation surrounding the contact pad structure of Kashiwagi et al. in the relay of Bedggood in order to help further dissipate arcs created at high operating voltages.
Claim 13, Bedggood discloses the relay contact according to claim 9, with the exception of at least one of the first and second contact pads comprises electrically conductive materials in a central region thereof and arc-resistant or arc-affecting materials in a perimeter thereof.
Kashiwagi et al. teaches a contact structure wherein at least one of the contact pads [5, 6] comprises electrically conductive materials [14] in a central region thereof and arc-resistant or arc-affecting materials [13] in a perimeter thereof.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the contact pad structure of Kashiwagi et al. in the relay of Bedggood in order to help further dissipate arcs created at high operating voltages.
Claim 14, Bedggood discloses the relay contact according to claim 9, with the exception of at least one of the plate and the leads further comprises insulation surrounding a contact pad to facilitate arc- breaking relative to the contact pad.
Kashiwagi et al. teaches a, wherein at least one of the plate and the leads [10/15] further comprises insulation [13] surrounding a contact pad [14] to facilitate arc- breaking relative to the contact pad.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize further insulation surrounding the contact pad structure of Kashiwagi et al. in the relay of Bedggood in order to help further dissipate arcs created at high operating voltages.

Allowable Subject Matter
Claims 15-18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 15, the prior art of record does not teach nor suggest in the claimed combination a contact pad, comprising: a base of electrically conductive material; and a contact section affixed to the base, the contact section comprising: a central portion of electrically conductive material, which is electrically communicative with the base; and a perimeter portion of arc-resistant material surrounding the central portion. wherein the central portion and the perimeter portion each has a dome or hemispherical shape above and within a footprint of the base and the dome or hemispherical shape of the central portion differs from the dome or hemispherical shape of the perimeter portion.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Response to Arguments
Applicant's arguments filed 05/03/2022 with respect to the rejection(s) of claim(s) 1, 5, 6 and 9-12 under Bedggood [2019/0122831] have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of in view of Ward [GB 2538713 A].  Ward discloses a plate with a linear movement pattern simultaneously combined with a rotation or a circular movement pattern along an entire movement of the plate relative to the leads as discussed in the rejection above.
Applicant’s arguments, filed 05/03/2022, with respect to claims 15-18 and 20 have been fully considered and are persuasive.  The previous rejection(s) of claims 15-18 and 20 has been withdrawn. 

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837